Opinion by
Ekwall, J.
From the testimony it appeared that duty and internal revenue taxes were assessed on the quantity found broken due to repacking in bonded warehouse before the withdrawal of the merchandise; that the quantity broken or lost consisted of 291 bottles, or 58.2 gallons, which, at $9 per gallon, resulted in an internal revenue tax of $523.80, which amount was refunded; and that no corresponding refund in the duty taken on the said 58.2 gallons was made. For the reasons stated in Austin, Nichols & Co., Inc. v. United States (22 Cust. Ct. 33, C. D. 1155), the claim of the plaintiff was sustained.